EL 3CSmf Q^^^mCBLoV^AfilJXlZ-CSb
                                     9SO -         -     -   -


 i&mic^rw.YT.
        /




                                          ^,UU1-0I
                                          RECEIVED IN
                                     COURT OF CRIMINAL APPEAL*
                                           APR 24 2015
           ^_^          / _   i~__
                                        AbelAcosta, Clerk




                 !DF
Vt.<n/>
 T^O/a/G^y©
•aag£i

          fe         ty<2MM-




 -3ot^
           -^
                vA
TLfife               X,Wfe
                      7




   rajSE -aM^Dstfnzw
                          ^>-^jclc71(
OP TtfE (&tK
 -Mm                 4%^
                               '   /
                 oR^. _ __&EK&4-L.

                 gE^a^WV

m<yf/H.


                                A
                                    r<3.


Q^•/W ex ^-^^l^y^t


    itts-^v^s^       Kbjsr. ctw?r



fi&RM&i




                           ^N